DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, and 11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,044,770. Although the claims at issue are not identical, they are not patentably distinct from each other because many of the limitations of the pending claims are in the claims of the patent.
Regarding Claim 1, the claims reads:
A communication device comprising:
an output unit; (claim 1 of patent states a first wireless interface instead of output unit)
one or more wireless interfaces different from the output unit; (claim 1 of patent states a first wireless interface instead of output unit)
a processor; and (same as claim 1 of patent)

cause the output unit to output a first public key that is a public key of the communication device and specific information, wherein the first public key and the specific information are acquired by a first external device due to the first public key and the specific information being outputted; (same as claim 1 of patent except of stating a first wireless interface instead of output unit and the information being sent to the first external device instead of acquired)
in a case where a first authentication request in which the first public key is used is received from the first external device via a first wireless interface among the one or more wireless interfaces after the first public key and the specific information have been outputted and acquired by the first external device: (same as claim 1 of patent except the information being sent to the first external device instead of acquired and a second wireless interface instead of a first wireless interface)
send a first authentication response that is a response to the first authentication request to the first external device via the first wireless interface; (same as claim 1 of patent except a second wireless interface instead of a first wireless interface)
receive first connection information from the first external device via the first wireless interface after the first authentication response has been sent to the first external device, the first connection information being for establishing a first wireless connection between the communication device and a second external device via the 
in a case where the first connection information is received from the first external device, establish, according to a first connection scheme, the first wireless connection between the communication device and the second external device via the first wireless interface by using the first connection information; and (same as claim 1 of patent except a second wireless interface instead of a first wireless interface and a second wireless connection instead of a first wireless connection)
in a case where a specific signal including the specific information is received from the first external device via a second wireless interface among the one or more wireless interfaces after the first public key and the specific information have been outputted and acquired by the first external device, (same as claim 1 of patent except a second wireless connection instead of a first wireless connection)
shift to a state capable of communicating with the first external device via the second wireless interface according to a second connection scheme different from the first connection scheme (similar except claim 1 of patent states a third wireless connection instead of shifting to a state capable of communicating with the first external device).
Other than the minor differences shown in the explanations in parentheses, the claims are similar.
The above also applies for independent claim 11, which is equally similar to claim 9 of the patent as well as claim 12 which is similar to claim 10 of the patent.
Claim 2 is similar to claim 2 of the patent.

Claim 5 is similar to claim 8 of the patent.
Claim 13 is similar to claim 11 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EUGENE YUN/           Primary Examiner, Art Unit 2648